Citation Nr: 0804704	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of herniated nucleus pulposus with radiculopathy, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1970.

This appeal comes before the Department of Veterans Affairs 
Board of Veterans Appeals (Board) from a September 2001 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that denied a rating in excess of 40% for 
postoperative residuals of a herniated nucleus pulposus with 
radiculopathy.  The case was remanded by Board decision dated 
in April 2005.

The veteran was afforded a personal hearing in November 2004 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  A transcript of the hearing is of 
record.

The case was remanded by a Board decision dated 2007.  By 
rating action dated in August 2007, the 40 percent rating was 
increased to 60 percent, effective from May 18, 2005.  
However, on a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  It therefore follows that the 
claim remains in controversy where less than the maximum 
available benefit is awarded. See AB v. Brown, 6 Vet. App. 35 
(1993).  Thus, the appellant's appeal continues.


FINDINGS OF FACT

1.  Post operative residuals of herniated nucleus pulposus 
with radiculopathy have been manifested by disability that is 
more nearly compatible with pronounced intervertebral disc 
syndrome and/or incapacitating episodes that have a total 
duration of at least six weeks during a 12 month-month period 
since June 1, 2003.  

2.  The appellant's service-connected low back disorder is 
not manifested by unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent for post operative 
residuals of herniated nucleus pulposus with radiculopathy 
have been met since June 1, 2003. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.400, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2002)

2.  The criteria for an evaluation in excess of 60 percent 
for post operative residuals of herniated nucleus pulposus 
with radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2007).  In addition, they define the obligations 
of VA with respect to its duty to assist the claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c) 
(2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters to the veteran dated in July 2002, 
March 2003 and January 2007 in the aggregate, the RO informed 
the appellant of what the evidence had to show to demonstrate 
a worsening or increase in severity of the disability at 
issue, what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim, examples of the types of medical and lay 
evidence that the claimant could submit or ask the Secretary 
to obtain to establish entitlement to increased compensation, 
and what evidence VA would try to obtain on his behalf.  He 
was advised to submit relevant evidence or information in his 
possession. 38 C.F.R. § 3.159(b).  

The Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.  
As evidenced by the statement of the case, and the 
supplemental statements of the case, the veteran and 
representative have been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to fully 
substantiate the claim.  These discussions also applied a 
relevant range of Diagnostic Codes to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  The veteran was also informed of the applicable rating 
criteria against which his symptoms would be evaluated in a 
remand dated in January 2007.

The appellant was specifically notified regarding the 
criteria for rating any disability or an award of an 
effective date in letters dated in April 2006 and September 
2007. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, although the complete notice required by the 
VCAA was not provided until after the RO initially 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled." Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA. See also Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA has made the required efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim.  
VA clinical records have been received and associated with 
the claims folder.  The case was remanded for further 
development on two occasions.  He has had the benefit of 
multiple VA examinations over the years, to include a medical 
opinion in May 2007.  The appellant presented testimony on 
personal hearing in November 2004.  There is no indication 
from either the appellant or his representative that there is 
outstanding evidence that has not been considered.  It is 
thus found that VA does not have a duty to assist that is 
unmet with respect to this issue and that further assistance 
is not required. See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Under the 
circumstances, the claim is ready to be considered on the 
merits.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

The veteran most recently filed a claim for an increased 
rating for lumbosacral spine disability in March 2001.  There 
were several applicable regulations relating to the lumbar 
spine at that time.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, moderate limitation of motion of the lumbar spine was 
rated 20 percent disabling.  A 40 percent evaluation was 
warranted for severe limitation of motion of the lumbar 
spine. Id.  Under 38 C.F.R. § 4.71a Diagnostic Code 5295, a 
20 percent evaluation was warranted for a lumbosacral strain 
when there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation was warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion under Diagnostic Code 5295. 38 C.F.R. § 4.71a 
(2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief. 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed. See 67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Under these criteria, disc 
syndrome, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months warrant a 20 percent rating, and incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent rating.  Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent rating. Id. (Incapacitating episodes are 
those of acute signs and symptoms that require bed rest 
prescribed by a physician and treatment by a physician; 
"chronic" orthopedic and neurologic manifestations mean 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.) § 4.71a, Diagnostic Code 5293 (2003).

The enumerated criteria for back disabilities set forth in 
VA's rating schedule were changed effective September 26, 
2003. 68 Fed. Reg. 51454 (August 27, 2003).  This change 
revised the rating criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  In addition to renumbering the Diagnostic 
Codes, it also provides a new "  General Rating Formula for 
Diseases and Injuries of the Spine" under which it is 
contemplated that all spine disabilities will be evaluated. 
(Intervertebral disc syndrome is rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.) Id

The diagnostic codes for rating diseases and injuries of the 
spine were redesignated as Diagnostic Codes 5235 to 5243 ( 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  The 
criteria for rating diseases and injuries of the spine were 
also amended.  Effective September 26, 2003, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243). (2007)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1)) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)) 
(2007).

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case. VAOPGCPREC 11-97 at 2 (Mar. 25, 1997).  

Legal Analysis

Subsequent to the filing of his claim, the veteran was 
afforded a VA examination in August 2001 wherein he reported 
increasing low back pain.  Physical examination disclosed 
findings that included forward flexion to 65 degrees, 
backward extension to 25 degrees, and side bending to 20 
degrees, pain on straight leg raising, 1+ reflexes at the 
Achilles tendon, and radicular symptoms into the buttocks.  
It was noted that sensation was grossly intact and that 
muscle strength was 5/5.  He stated that he was taking a 
large amount of narcotics for pain.  Following radiological 
studies, it was found that he had severe disease throughout 
the lumbosacral spine that was especially worse at L4-5.  The 
appellant was not using any assistive device.  It was noted 
that when surgery was suggested, he indicated that he did not 
desire this option at that time.

VA outpatient clinical records dated throughout 2002 reflect 
continuing complaints of chronic back pain with 
exacerbations.  In April 2002, the veteran presented to the 
walk-in clinic primarily for a work release to return to his 
postal service job the next day.  He described back pain, but 
no sensory changes or gait disturbances.  It was noted that 
he felt capable of returning to full duties without 
limitation.  The appellant underwent private anterior and 
posterior lumbar fusion in January 2003.

By rating action dated in April 2003, the veteran was granted 
a 100 percent convalescent rating under 38 C.F.R. § 4.30 
(2003) until May 31, 2003.  The prior 40 percent disability 
evaluation was resumed from June 1, 2003.

On VA peripheral nerve examination in March 2003, it was 
indicated that the veteran was still recovering from surgery 
and wore a heavy plastic brace on his back secured by Velcro 
straps that prohibited him from bending forward or backward 
at the waist.  The examiner stated that this prevented back 
testing.  Neurological examination disclosed no atrophy of 
the quadriceps, hamstrings, gastrocnemius, sloeus complex or 
anterior compartment muscles.  Knee and ankle jerks were 
symmetrically active and equal.  It was found that there was 
no compression of a motor nerve root in the lumbar spine at 
the level of L4-5 and S1.  The veteran was reported to have 
complained of numbness in the left foot, but no other 
symptomatology.  He indicated that sciatica, radiculopathy, 
pain into the buttocks shooting down the posterior aspect of 
the left lower extremity were gone.  There was light touch 
pain in the lower extremities but no sensory loss.  The 
examiner concluded there appeared to be improvement in the 
veteran's condition.  

VA outpatient clinical records dating in June 2003 show that 
the veteran sought treatment for chronic pain that he 
described as seven or eight on a 10 scale with nocturnal 
spasm and pain at night.  Chronic pain was noted in September 
2003 with occasional radiation into the right lower 
extremity.  Sleep and activity level were reported to be poor 
due to night time pain.  

On personal hearing in November 2004, the veteran testified 
that he could not perform any type of physical labor due to 
back pain.  He described the extent of back pain as 10 on a 
10 scale, and said he could not sleep at night due to pain.  
It was related that he had flare-ups of incapacitating back 
pain two to three times a week and had to use a four-pronged 
assistive device to walk.  The veteran stated that he had no 
quality of life on account of back symptoms.  

The veteran was examined for VA compensation and pension 
examination in May 2005, and stated that he had had chronic 
pain in his back and down his legs since surgery without 
symptom relief.  He said that he had tried to work but had 
been unable to do so.  He related that he had flare-ups on a 
daily basis.  On physical examination, forward flexion of the 
thoracolumbar spine was from zero to 40 degrees with pain in 
the terminal five degrees of flexion.  Pain was experienced 
on repetitive forward flexion from zero to 20 degrees with 
significant pain.  Extension was zero to 10 degrees, with 
pain if he extended further.  Right and left lateral bending 
and rotation were significantly diminished due to pain.  
There was no palpable spasm.  Right knee jerk was diminished 
at 1/2.  Left patella reflex and left ankle jerk were 2/2.  
Right ankle jerk was 1+/2.  Motor hallucis longus was about 
4/5 and motor strength in the quadriceps and tibialis 
anterior.  It was reported that the appellant was unable to 
toe walk or heel walk due to pain.  The examiner stated that 
X-rays were reviewed and showed degenerative changes of the 
lumbar spine, status post fusion.  An opinion was provided 
that due to the chronicity of pain and restricted range of 
motion, the veteran would be limited as far as any gainful 
employment due to his back.  

A VA outpatient record dated in September 2005 noted that 
veteran continued in treatment for chronic severe low back 
pain that he described as 10 on a 10 scale.  It was noted 
that had had failed trigger point injections in the past but 
had never tried epidural steroids.  It was reported that he 
had side effects with opiates, including percocet, percodan, 
morphine, methadone and Tylenol #3.  The veteran related that 
his sleep was variable and that mood was congruent with pain 
level.  Examination of the spine revealed degenerative 
changes of all lumbar vertebra, status post fusion of L4, L5 
and S1 by means of multiple screws and rods.  The lumbar 
vertebra spaces were intact with no evidence of fracture, 
subluxation, compression or collapse.  There was weakness of 
the right lower extremity and bilateral paraspinal pain on 
palpation.  An assessment was rendered of failed back, status 
post multiple surgeries, for which increased medication was 
prescribed, as well as referral for epidural steroid 
consideration.  

In May 2007, a VA physician reviewed the claims folder and 
medical evidence and opined that the veteran had six weeks or 
more incapacitating episodes of back pain during any 12 month 
period.  It was added that his pain was basically 
characterized as chronic pain with exacerbations that 
required either bed rest and/or his home recliner.  It was 
found that these flare-ups could last several days with 
multiple episodes throughout the year.  An opinion was also 
provided to the effect that the veteran's low back symptoms 
would be characterized a pronounced with persistent symptoms 
compatible with neuropathy with little intermittent relief.  

Legal analysis

X-rays obtained on VA examination in August 2001 disclosed 
multilevel disc disease that was characterized as severe.  
However, the appellant exhibited no untoward neurological 
findings and sensation was found to be grossly intact with 
muscle strength of 5/5.  As indicated previously some deep 
tendon reflexes were slightly diminished, and he had some 
radicular symptoms into the buttocks.  The appellant did 
complain of continuing pain for which he took medication.  
However, such symptoms on the whole did not equate to a 
pronounced degree characterized by persistent sciatic 
neuropathy with findings inclusive of demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  His disc 
symptomatology at that time is not found to have been so 
severe that he experienced only intermittent relief as a 
result thereof for which a 60 percent disability rating was 
warranted under Diagnostic Code 5293.  The Board points out 
that the appellant was already in receipt of the maximum 
schedular rating of 40 percent for limitation of motion and 
lumbosacral strain under rating criteria in effect prior to 
September 2002.  There was no evidence of unfavorable 
ankylosis for which a higher 50 percent disability evaluation 
under Diagnostic Code 5289 (2002) could be considered.  In 
examining the entirety of the clinical evidence and giving 
due consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (2007), as well as to the provisions 
of 38 C.F.R. §§ 4.7, 4.10 and 4.40 (2007), the medical 
evidence does not show that the appellant's lumbosacral spine 
symptomatology approximated the schedular criteria for an 
evaluation in excess of 40 percent under Diagnostic Codes 
5292, 5293, or 5295 in effect prior to September 23, 2002.  

On VA examination in March 2003 following surgery in January 
2003, the examiner commented that the appellant's low back 
symptoms appeared to have improved.  However, VA outpatient 
records dating from June 2003 indicate a deteriorating 
condition with chronic pain described as seven or eight on a 
10 scale, nocturnal spasm and pain at night.  Pain was 
reported to radiate into the right lower extremity and kept 
him awake at night.  The appellant was shown to have sought 
continuing treatment for pain relief, including physical 
therapy, narcotics, and site injections but reported little 
alleviation of symptoms.  He presented testimony on personal 
hearing in November 2004 to the effect that he had frequent 
and prolonged exacerbations of pain and flare-ups that had 
taken his quality of life.  On VA examination in May 2005, 
significantly diminished neurological findings were obtained 
and the examiner opined that the veteran would be limited as 
far as any gainful employment due to his back.  Clinical 
review of the record in May 2007 corroborated a more 
substantial degree of disability delineated as six weeks or 
more incapacitating episodes of back pain during any 12 month 
period, and pronounced low back symptoms with persistent 
symptoms compatible with neuropathy with little intermittent 
relief.  In view of such, the Board finds the onset of such 
symptoms reasonably dates from June 1, 2003 for which a 60 
percent disability evaluation may be granted under either 
rating criterion for intervertebral disc syndrome in effect 
prior to September 26, 2003.  The benefit of the doubt is 
this resolved in favor of the veteran as to this aspect of 
the claim by finding that a 60 percent disability is 
warranted from June 1, 2003. See 38 C.F.R. § 3.400 (2007).

The Board concludes, however, that the findings needed for 
the next higher evaluation of 100 percent for the service-
connected low back disability are not demonstrated because 
the clinical data do not show that the veteran has 
unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243). (2007).  There is no 
Diagnostic Code under the applicable rating criteria for 
diseases of the spine for which a higher rating might be 
considered in this regard.  In the absence of such, the 
preponderance of the evidence is against the claim for a 
higher rating for post operative residuals of herniated 
nucleus pulposus with radiculopathy. See 38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

A 60 percent rating for post operative residuals of herniated 
nucleus pulposus with radiculopathy is granted from June 1, 
2003, subject to controlling regulations governing the 
payment of monetary awards.

An increased rating for post operative residuals of herniated 
nucleus pulposus with radiculopathy is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


